OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                           AUSTIN




                                         17, 1940, yes SubIt   tc u% the


                                          s iiled for rsnord ir
                                    t Cxeci~ttadbr '%msns
                                    ITOll 1.. :TCT?PS,
                                                     ;tustes




                           ruling, t?m iwrtfgkg~e aolleotad
                             thf8 aaolint in e80rEa 8Ubd%Ct
                              b%$.?igpr%§%ntCd tb it for payM3t
                     :‘tCQdn8 ]Iari: ?+part;aelita
                                                 is now being
     liquidated &kit      16 the &sire cf tha partfea     in-
     YOlYfitd to dlr;?nsv GI the $405.i)O ~hVlIlOll.
     Charley Lockhart, 2air.e 2



Vernon's Civil Statutes, in view or the fact that siad fnatmment
waa in security of an tiebtedneae  insured by the Federal Housing
AddaifitratiOn.

              At the the of the nbove transaotlot, said mtlole     7047e,
Vernon*8     Civil Statutes, read in part as f0llows:

            ;(a) Except as hereio othcrwlse provided, thare is
       hereby levied enb ass%ssed a tax of t-i; oents (lO#)
       on rash Cne 'l'ucdred
                           Dol.lar%($300) or fraction thereof,
       over the first two hundred Dollara (YyZOO),4x1all
      nctes and ob&Igations scoured by ohattal mcrtgage,
      dead of trust, mvohanio'a lien oontraat, vsndor's lien,
      oonditional aales oontraet    and 211 Instruzienta or a
      similar  nature   whloh are filed or recorded in the Orrio
      at the County Clerk under the Regi@tration Laws of this
      Stats; providing that no tax &aLl'b% levled on lnstru-
      ments for an amoUnt or TWG Eundrad Dollars ($200) or
      lass. After the efre0tlv0 aate of thla kct, exoept as
      hereinafter provided, Ro lastunrent orcatlng a lien of
      any oharaoter to aeoura the pay+%Rt of monay, or re-
      aervl~g title tc any property until the purahase prioe
      thereof shall have been paid,    ahall be filed or reoorded
      ~bj,anyCounty Clerk in this State until.there haa bean
      afftiad to suoh lnat~ruaeat stamps in aooordanaewith the
      provisions of this Seotion; and providing further that
      th% provlaions of this Saotion ahall not apply to
      renewals or elctehs:ona 0r %~y notes or 5bliSatioRu.
      and specifically shall not apply to refunding Or exiet-
      i~g bonds or ~obligatione. And providing further this
    . Seotlon shall not apply to notea and obligations Or
       fnetmnenta    aeourjng same taken by or on behalf cf the
      United States or any oorpcrats agency or ioetrumentallty
      of the Unitad States GovermeRt     in carrying, out e iwverra-
      msntd   purpose as espreesad in any hct of the Congress
       of the United States.*

          It will be firat noted that this note and dead Of trust
were not taken by sny cgenay or lnstrumantallty of the Unit%6
States Cloverament. The tax in queetlon la levfed upon the re-
oording of an Instrument of aeourlty and falls upon the benefioi-
ary of the mortgage or deed of trust, in this fnstanoe the
Yrudentlal Insuranoe Conpeny of Amvrloa. If there ia ang burden
cast upon the Federal Faosing~ Admioistration through it6 in%uran~e
of this loan and others of the aaz~e oliaraoter the 8%~ is r%~OtC
and indiraat and cannot have the influenoe oi eraaptlng theaa
Hoc. Chcrley Lookhart, page 3



instruments iron the tex. See Zamea v. 2revc 3onutruotion CO..
302 C.S. 134, ce L. Xd. 155. Va heve read the ciplnion of Xx-.
rillfrord to which ycu reter and the same is entirely 8USoeptible
of the construction t-hat euoh instruements would bbl exempt from
the tax. I!ovover, eutsequent letter opinions written ty &r.
Willfiord declare that h8 did not inten    to so hold, Z. I..
Krillirord, Aeeletant Attorney General,  to Prank R. Newton, Jr.,
August 6, 1638; K. 1.. ::'lllirord,Rs818tant Attorney General, to
Albert C. Trawalter, %eptember 10, 1938.

          Cur answer to your question is thet the deed of trust
mentioned in your letter wea subject to the tax.

                                    Tours vary truly

                                ATTC"n.YX3GE?JXRAL OF TEXAS




                                  +proved
                                  Opinion Commltteo
                                  Br B.W.B., Chairman